Exhibit 10.2



ING USA Annuity and Life Insurance Company

909 Locust Street, Des Moines, Iowa 50309

 

Original #1 of 2

 

GUARANTEED FUNDING AGREEMENT

(Non-Participating)

 

CONTRACT NO.

IUS0296

 

OWNER:

Lion Connecticut Holdings, Inc.

 

STATE OF DELIVERY:

Connecticut

 

EFFECTIVE DATE:

August 10, 2007

 

EXPIRATION DATE:

August 10, 2012

 

SINGLE DEPOSIT:

$500,000,000.00

 

 

ING USA Annuity and Life Insurance Company ("Insurance Company") agrees in
consideration of its receipt of the Single Deposit, and subject to the
conditions and provisions of this Contract, to pay the Contract Payments
specified herein.

 

The conditions and provisions set out on the attached pages form a part of this
Contract as fully as if stated over the signatures below.

 

Entered into as of the Effective Date:

 

LION CONNECTICUT HOLDINGS, INC.

 

ING USA ANNUITY AND

LIFE INSURANCE COMPANY

 

By: /s/ David Pendergrass  

 

 

Title: Vice President, Treasurer  

 

/s/

Harry N. Stout

President

/s/

Joy N. Benner

Secretary

 

By:

/s/ Brant Thurston

Sr. Director of Operations, ING Institutional Markets

 

This is a Guaranteed Funding Agreement issued from the Insurance Company's
general account. Interest is accrued throughout the life of the Contract on its
current value at the Credited Interest Rate provided for in Schedule A of this
Contract. The Single Deposit is returned and accrued interest is paid to the
Owner, without adjustment, in scheduled Contract Payments as described in
Schedule A.

 

1



 

--------------------------------------------------------------------------------



ARTICLE I

 

DEFINITIONS

 

1.1

"Contract" means this Guaranteed Funding Agreement, which is a binding agreement
between the Owner and the Insurance Company.

 

1.2

"Credited Interest Rate" means the rate of interest specified in Schedule A.

 

1.3

"Single Deposit" means the amount of the Single Deposit set out on Page One,
which must be received by the Insurance Company on the Effective Date from the
Owner, plus, if allowed, any additional deposits which are paid pursuant to the
terms of this Contract.

 

1.4

"Owner" means the Owner designated on Page One as the Owner of the Contract on
the Effective Date or a successor trustee, if any.

 

1.5

"Insurance Company" means ING USA Annuity and Life Insurance Company.

 

ARTICLE II

 

ESTABLISHMENT AND MAINTENANCE OF

GUARANTEED FUND

 

2.1

Establishment of Guaranteed Fund

 

The Insurance Company shall, on the Effective Date, establish an accounting
record called the Guaranteed Fund.

 

The Guaranteed Fund shall be the sum of the Single Deposit as defined in Section
1.3 and interest as credited in accordance with Section 2.2 less any Contract
Payments made in accordance with Section 3.1. Any deposit made to the Single
Deposit shall be credited to the Guaranteed Fund on the day it is received.
Contract Payments shall be deducted from the Guaranteed Fund on the day they are
paid.

 

2.2

Interest

 

Interest shall be earned daily on the Guaranteed Fund at the Credited Interest
Rate set forth in Schedule A. Interest earned shall be credited to the
Guaranteed Fund on the date such interest is paid. Monies accepted for the
Contract shall earn interest from the date they are received by the Insurance
Company up to, but not including, the date they are paid out. Such earned
interest is paid pursuant to Section 2 of Schedule A.

 

2



 

--------------------------------------------------------------------------------



ARTICLE III

 

PROCEDURE FOR PAYOUT

 

3.1

Contract Payments

 

Contract Payments shall be paid to the Owner in accordance with Schedule A, if
they fall on a day the Federal Reserve Wire Transfer System (the "System") is
open. If the System is closed on any Contract Payment Date specified in Schedule
A, or, if for any reason beyond the Insurance Company’s reasonable control the
Contract Payment is not paid on a Contract Payment Date specified in Schedule A,
the Contract Payment shall be paid on the first day thereafter that the System
is open. The amount of the Contract Payment will equal the amount scheduled to
be paid on the scheduled Contract Payment Date pursuant to Schedule A plus
interest thereon at the Credited Interest Rate on the Guaranteed Fund from the
date of the scheduled Contract Payment Date to the actual date of payment.

 

3.2

Surrender Value

 

This Contract may not be surrendered nor will any funds be paid to the Owner
under this Contract except in accordance with Schedule A at the times specified
therein.

 

3.3

No Loans

 

The Insurance Company will not make any loans on the security of this Contract.

 

ARTICLE IV

 

ASSIGNMENT AND TRANSFER

 

4.1

Assignment

 

If the Contract is owned in a trust capacity, the Contract may be absolutely
assigned by the Owner to a successor trustee without the Insurance Company's
consent, provided the Insurance Company is notified in a timely manner and
receives proper documentation of the assignment. The Contract may not otherwise
be assigned by the Owner without the prior written approval of the Insurance
Company.

 

The Insurance Company may not abrogate its obligations under this Contract by
assignment or otherwise.

 

3



 

--------------------------------------------------------------------------------





4.2

Transfer

 

This Contract has not been registered as a security under the Securities Act of
1933, as amended, or under any other federal or state laws relating to the
registration of securities. This Contract may, therefore, be subject to
securities laws restriction on its transfer and sale in addition to any such
restrictions set forth in this Contract.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1

Entire Contract

 

This Contract, including Schedule A, any rider, endorsements, exhibits or
amendments which may be attached hereto, constitutes the entire agreement
between the Insurance Company and the Owner. There are no promises or
obligations other than those contained herein.

 

The Insurance Company may issue this Contract as duplicate originals. Originals
so issued shall constitute the same contract and the Insurance Company's
obligations shall not be increased or expanded due to the issuance of the
duplicate originals.

 

5.2

Representations

 

The Insurance Company shall be entitled to rely and act solely on the reports,
directions, proofs, notices, elections and other information furnished it by the
Owner or its agent, which shall be conclusive and binding as to all persons or
corporations claiming an interest hereunder.

 

5.3

Notice

 

Whenever any application, report, direction, request or election is made or
notice or proof is given to the Insurance Company, it must be in writing and
received by the Insurance Company. Such notice is to be hand delivered or sent
by mail, telecopy, or other facsimile machine to ING Institutional Markets 1290
Broadway, Denver, CO 80203 or to fax #303-860-2690. An election shall be in a
form satisfactory to the Insurance Company and if made and accepted shall not be
subject to change or further election unless with the consent of the Insurance
Company.

 

5.4

Currency

 

All monies payable to or by the Insurance Company shall be payable in lawful
money of the United States of America in immediately available funds via wire
transfer.

 

4



 

--------------------------------------------------------------------------------



 

5.5

Non-Waiver of Contract Provisions

 

Failure of the Insurance Company to enforce any provision of this Contract at
any particular time or in any particular circumstances shall not operate to
waive or modify such provision; nor shall it in any manner render such
provisions unenforceable at any other time or to any other occurrence, whether
or not the circumstances are the same.

 

5.6

Status of Guaranteed Fund

 

All monies under this Contract shall be part of the general corporate funds of
the Insurance Company.

 

5.7

Ownership

 

Subject to any statutory restrictions, the Owner shall have and exercise all
rights, powers and privileges under this Contract. Nothing in this Contract
shall confer any rights whatsoever to any third party, nor shall any of its
terms be enforceable by any third party who is not a party to this Contract.

 

5.8

Non-Participating

 

This Contract shall not participate or share in the earnings of the Insurance
Company.

 

5



 

--------------------------------------------------------------------------------



SCHEDULE A

 

This Schedule is attached to, and hereby incorporated into, Contract No. IUS0296
(this “Contract”), issued by ING USA Annuity and Life Insurance Company (the
“Insurance Company”) to Lion Connecticut Holdings, Inc. (the “Owner”).

 

1.

Definitions

 

 

(A)

Business Day means any day (other than a Saturday, Sunday or holiday) on which
the Insurance Company, the Insurance Company’s bank and the Federal Reserve wire
transfer system are open for business.

 

 

(B)

Contract Payment means all payments to be made to the Contract Owner pursuant to
the terms of this Contract. All Contract Payments are subject to the provisions
of Section 3 of this Contract.

 

 

(C)

Contract Payment Date means each Reset Date and the Maturity Date. If a Contract
Payment Date is not a Business Day, the Contract Payment will be made on the
first Business Day thereafter.

 

 

(D)

Credited Interest Rate shall equal 5.43% as of the Effective Date. On each Reset
Date the Insurance Company shall reset the Credited Interest Rate to equal the
three-month London Interbank Offered Rate (“LIBOR”) increased by 0.05%. LIBOR
shall be determined from the Bloomberg page BBAM1 under the column labeled Fixed
USD at 11:00 AM London time on the date that is two Business Days and London
banking days prior to such Reset Date. In the event that the Bloomberg
discontinues reporting three-month LIBOR rates at the frequency required for the
calculation of the Credited Interest Rate under this Section, the Insurance
Company will select a comparable nationally published rate as a replacement. For
purposes hereof, a London banking day means any day on which banking
institutions in London, England are open for business.

 

 

(E)

Election Date means the date or dates on which the Owner may elect not to extend
the Maturity Date of the Contract in accordance with the provisions in Section
5, which shall be the 10th day of each August that this Contract is in effect,
whether or not any such date is a Business Day, beginning August 10, 2008 and
ending with the first Election Date for which the Owner has provided an election
notice to the Insurance Company.

 

 

(F)

Expiration Date means the date specified on Page 1, which is the date on which
this Contract is scheduled to terminate or, if such day is not a Business Day,
the immediately following Business Day.

 

8



 

--------------------------------------------------------------------------------





 

(G)

Interest Period means the period commencing on a Reset Date and ending on the
earlier of day immediately prior to the next Reset Date or the Maturity Date,
except that the first Interest Period shall commence on the Effective Date and
end on the day immediately prior to the first Reset Date.

 

 

(H)

Maturity Date means August 10, 2009 or such later date to which the Maturity
Date is extended in accordance with the provisions in Section 5 below; provided,
however that the Maturity Date may not be extended beyond the Expiration Date.
All obligations of the Insurance Company terminate concurrent with its making
the final Contract Payment on the earlier of the Maturity Date or the Expiration
Date.

 

 

(I)

Reset Date means November 10, 2007 and the 10th day of each February, May,
August and November thereafter, provided, that if such day is not a Business
Day, the Reset Date shall be the immediately following Business Day.

 

2.

Interest Calculation

 

Interest shall be earned on an actual/360 basis. The amount of interest earned
for the Contract Payment shall be calculated as (a)*(b)*(c) where:

 

 

(a)

equals the current balance of the Single Deposit in the Guaranteed Fund,

 

(b)

equals the Credited Interest Rate, and

 

(c)

equals x/360, where “x” is the actual number of days interest has been earned
during the relevant Interest Period.

 

3.

Schedule of Contract Payments

 

On each Contract Payment Date, except the final Contract Payment Date, the
Contract Payment amount shall equal the amount of interest earned on the
Guaranteed Fund, but not yet paid. On the final Contract Payment Date, which is
the Maturity Date, the Contract Payment amount shall equal the Guaranteed Fund
balance as of such date.

 

4.

Contract Withdrawals Prior to Maturity

 

The Owner may not make unscheduled withdrawals under this Contract.

 

5.

Extension of Maturity Date

 

 

(A)

On each Election Date, provided that the Insurance Company has not received from
the Owner a notice not to extend the Maturity Date of this Contract in
accordance with Section 5(B) below, the Maturity Date will automatically extend
to the 10th of each August that is 12 months from the current Election Date.

 

9



 

--------------------------------------------------------------------------------





 

(B)

Subject to the following conditions, the Owner may elect, on an Election Date,
not to extend the Maturity Date of this Contract.

 

 

(i)

In order to terminate the automatic extension of the Maturity Date, the Owner
must deliver to the Insurance Company an election notice in the form provided
herein under Exhibit 1 during the notice period for the applicable Election
Date. The notice period for each Election Date will begin on the 5th Business
Day prior to the Election Date and end on that Election Date; provided, however,
that if the Election Date is not a Business Day, the notice period will be
extended to the next day that is a Business Day. The Owner’s election notice
must be delivered to the Insurance Company no later than 2:00 p.m., New York
City time, on the last Business Day in the notice period.

 

 

(ii)

An election not to extend the Maturity Date shall apply to the entire Single
Deposit.

 

 

(iii)

Upon delivery to the Insurance Company of an election notice not to extend the
Maturity Date, that election will be revocable during each day of such notice
period, until 2:00 p.m., New York City time, on the last Business Day in such
notice period, at which time such election notice will become irrevocable.

 

 

(C)

If, on an Election Date, the Owner notifies the Insurance Company as provided
herein that it is electing not to extend the Maturity Date, the balance of the
Guaranteed Fund will become due and payable on the then current Maturity Date
or, if such day is not a Business Day, the Business Day immediately following
that date.

 

6.

Contract Termination  

 

The Owner may not terminate this Contract prior to the Expiration Date. Monies
in the Guaranteed Fund, not withdrawn in accordance with the provisions hereof,
shall be paid out in accordance with the schedule for Contract Payments in
Section 3 of this Schedule A.

 

10



 

--------------------------------------------------------------------------------





7.

General

 

 

(A)

Insurance Company’s Disclaimers

 

It is expressly understood and agreed that the Insurance Company makes no
representation as to the authority of the Owner to enter into or perform under
this Contract or as to the legal or tax implications of the Contract for the
Owner or any other person or entity. In performing its obligations hereunder,
the Insurance Company is not acting as a fiduciary, agent, or other advisor or
representative for the Owner or any other person or entity with respect to this
Contract.                  

 

 

(B)

Owner’s Representations

 

The Owner represents it has its own independent counsel, financial, and/or tax
advisor, and acknowledges that it has not relied on any documentation, opinions,
or representations, other than those in this Contract, from the Insurance
Company or any of the Insurance Company's agents, employees, officers, or
directors as to such consequences.

 

 

(C)

Amendments

The Owner and the Insurance Company may mutually agree, in a writing signed by
each party, to modify this Contract at any time. The Insurance Company may amend
the Contract, upon providing the Owner with written notice thereof, to comply
with applicable laws or regulations; provided, however, that such amendment will
not remove nor modify any guarantee of the Single Deposit, interest earned and
credited, and repayment of the Single Deposit made by the Insurance Company to
the Owner hereunder.

 

 

(D)

Governing Law

 

This Contract shall be governed by and construed in accordance with the laws of
the State of Delivery specified on Page 1, without regard to its conflicts of
law rules.

 

 

(E)

Book Value

 

All Contract Payments made pursuant to this Schedule A will be made payable to
the Owner and will be computed on a book value basis (i.e., deposits to this
Contract, plus accrued interest, less previous Contract Payments, if any),
without adjustment for investment gain or loss. Contract Payments made pursuant
to this Schedule A will not be subject to any withdrawal or termination charges,
penalties or expenses of any kind.

 

11



 

--------------------------------------------------------------------------------





 

(F)

Notice to the Owner:

 

Contact:

 

David Pendergrass

Lion Connecticut Holdings, Inc.

Address:

 

5780 Powers Ferry Road NW

Atlanta, GA 30327

Phone Number:

 

770-980-3312

 

 

(G)

The Owner, if an individual, acknowledges by signing the Contract that he or she
has read the Contract and fully understands its provisions. If the Owner is an
organization, the individual signing this Contract on its behalf acknowledges by
such signing that he or she has read the Contract and fully understands its
provisions and has determined that entering into this Contract is prudent and
reasonable.

 

[End of Schedule A]

12



 

--------------------------------------------------------------------------------



Exhibit 1

 

Election Notice

 

Notice is hereby given to ING USA Annuity and Life Insurance Company (the
“Insurance Company”) that the undersigned, as Owner of Guaranteed Funding
Agreement Contract No. IUS0296 (the “Contract”) issued by the Insurance Company,
elects not to extend the Maturity Date of the Contract in accordance with
Section 5 of Schedule A of the Contract, beyond the 10th day of August, [20XX]
provided such day is a Business Day, if not, then the immediately following
Business Day.

 

For the purpose of this Election Notice, the current Election Date is the [XXth]
day of [August, 20XX].

 

 

Dated:_____________________

 

 

LION CONNECTICUT

HOLDINGS, INC.

 

By:

 

Name:

 

Title:

 

 

 

Acknowledged by:

 

ING USA ANNUITY AND LIFE

INSURANCE COMPANY

 

By:

 

Name:

 

Title:

 

 

 

 

 



 

 